DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the specification, filed 10/16/2020, with respect to the Specification Objection of 7/16/2020, has been fully considered and is persuasive.  The previous Objection of the Specification has been withdrawn. 
Applicant’s arguments and amendments, filed 10/16/2020, with respect to the rejection of claims 1-10 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. §103 has been withdrawn. 
Applicant's arguments filed 10/16/2020 with respect to the rejection of claims 13-18 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues the recited limitation “wherein mechanics of the leather of the leather piece are unaltered throughout” overcomes this rejection. Specifically, Applicant argues the term mechanics used in claim 13 refers to the behavior of a solid material when subjected to stress and strain including elastic and plastic behavior of the material; and the term “mechanics” may include other properties of the material such as a coefficient of friction of a surface of material. 
Claim limitations set forth in a “wherein” clause which merely state the result of limitations in the claim are not considered as patentably significant unless the limitations further limit the structure of the claimed invention. In this case, the term “mechanics” is given its broadest reasonable interpretation in light of the specification. It is noted that paragraph 31 of the specification discloses “Because dye 77a,b is absorbed into the leather 71 to color leather 71, target 40 may not alter substantively the mechanics of leather 71.”  Applicant appears to establish that because the dye is absorbed into the leather, it doesn’t affect the mechanics of the glove. Applicant’s Wikipedia definition of the term filed 10/16/2020 discusses the strength of materials when subjected to stress and strain; however, as submitted by the applicant, the term “mechanics” may also refer to other properties of the material and is not limited to the strength of the material under stress and strain but may also include other properties of the material.  The catcher’s mitt of Wheeler still reads on the claim because the leather of the leather piece of the catching side is not considered as altered in that the neoprene material is absorbed into the leather and one of ordinary skill in the art would understand that the mechanics in question relate to those of the entire catching side of the catcher’s mitt, including areas outside and inside of the barrier 12a. These outer and inner areas remain 
Further, as shown in fig. 2 and fig. 3 of Wheeler, the barrier 12a is relatively thin and narrow in extent, and its area is unsubstantial or minimal when compared to the area of the rest of the leather piece, and one skilled in the art would find the leather mechanics of the leather of the leather piece as a whole are substantially unaffected by the presence of the barrier 12a. Fig. 3 of Wheeler also shows the barrier’s surface is flush with the surrounding leather surfaces. The play and rebound characteristics of the Wheeler glove would likewise be unaffected by the narrow barrier 12a given its size compared to the rest of the glove. One skilled in the art would expect the narrow barrier and flush surface of Wheeler to provide no meaningful difference in terms of stress, strain, pliability, or friction characteristics. 
The affidavits under 37 CFR 1.132 filed 10/16/2020 from Jacob Samuel Voss and Neal Allen Sidebottom are not sufficient to overcome the rejection of claims 13-18 under 35 U.S.C. §103. The affidavits state: the leather neoprene composition taught by Wheeler behaves mechanically different from leather when subjected to stress and strain, the play of the mitt including the leather neoprene composition differs from the play of a leather catcher’s mitt, the rebound characteristics are different when impacted by a ball, the pliability of each material is different, and the friction characteristics of each are different.  The affidavits also include statements that the term “mechanics” was interpreted incorrectly by the examiner and provide statements as to the Official Baseball Rules 2017 Edition, Office of the Commissioner of Baseball. 
However, as explained above, the term “mechanics” is given its broadest reasonable interpretation in light of the specification. Even accepting Applicant’s definition of the term filed 10/16/2020, the catcher’s mitt of Wheeler still reads on the claim. Specifically, Claim 13 recites the “mechanics of the leather of the leather piece are unaltered throughout” and further recites, near the start of the claim, “...the catching side comprised of a leather piece....” One skilled in the art would understand the mechanics in question relate to the entire catching side of the catcher’s mitt. This includes areas outside and inside of the barrier 12a. These outer and inner areas remain unaltered, and their mechanics as well, including: the stress and strain, the play, the rebound characteristics when impacted by a ball, the pliability, and the friction, will remain unaltered.  It is noted that the affidavits don’t provide any testing data or other scientific evidence that show differences between Wheeler’s mitt and the present invention such that there is a meaningful difference in the mechanics of Wheeler’s mitt and the present invention. 
Further, as shown in fig. 2 and fig. 3 of Wheeler, the barrier 12a is relatively thin and its area is unsubstantial when compared to the area of the rest of the leather piece, and one skilled in the art would find the leather mechanics of the Wheeler glove as a whole are substantially unaffected by the barrier 12a. Fig. 3 of Wheeler also shows the barrier is flush with the surrounding leather 
Also, Wheeler does teach the catching side is comprised of a leather piece made of leather. Therefore, because Wheeler teaches parts of the catching side without the barrier section, one skilled in the art would expect the mechanics of these sections to be unaltered throughout. Also note that applicant’s specification discloses that the dye is absorbed by the leather and therefore doesn’t alter the mechanics of the leather piece. Wheeler’s neoprene composition is absorbed by the leather and for this reason as well as the reasons provided previously, the mechanics of the leather of the leather piece are considered as unaltered throughout. 

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record. 

Specification
The amendments filed 10/16/2020 to the specification are acknowledged and are entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 18 lacks antecedent for the recitation “the diameter of the circle D2 being half of the annulus diameter D1.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler US 2,662,225 A (hereinafter “Wheeler”).
For claim 13, Wheeler discloses a catcher's mitt, comprising: 
a catching side defining a thumb edge and a finger edge (see annotated fig. 2 of Wheeler below), 

    PNG
    media_image1.png
    538
    601
    media_image1.png
    Greyscale

Figure 1Annotated Fig. 2 of Wheeler 
a rear side opposed in spaced relation to the catching side, opposing edges of the catching side and rear side interconnected to form a thumb edge, a finger edge, a heel, and a tip (see annotated fig. 2 above) (although not fully shown, a rear side of the glove is attached to the catching side with a looping stitch on the outer edges of the glove as shown in annotated fig. 2 above); 
a webbing extending between portions of the thumb edge and the finger edge proximate the tip (annotated fig. 2); 
a pocket formed in the catching side and extending from adjacent the heel toward the tip and overlying at least the palm cavity (annotated fig. 2); 
a target formed at least in part into a portion of the leather piece on the catching side (see annotated fig. 2 above), the target having a target color; 
a non-target portion comprising a remainder of the leather piece on the catching side exclusive of the target (the glove comprises an outer cover 10 of leather, col. 2, lines 43-44), the non-
Wheeler does not specifically disclose the catching side comprised of a leather piece that is unitary and formed of a leather. 
However, as explained above, Wheeler does teach the flexible barrier 12 is formed presently of a neoprene composition and substantially completely impregnated with the leather (col. 3, lines 12-20). Thus, as shown in fig. 3 of Wheeler, it is apparent to one of ordinary skill in the art that that the neoprene is absorbed by the leather and is formed with a part of the leather piece after the impregnation process.  The catching side comprised of a leather piece including neoprene barrier is considered as unitary. 
Wheeler does not specifically disclose: a hand cavity comprising a palm cavity, a thumb cavity, and a finger cavity, the thumb cavity extends generally along the thumb edge and the finger cavity extends along the finger edge, the hand cavity opens at the heel for insertion of at least portions of a hand therein. However, it would have been obvious to one or ordinary skill in the art before the effective filing date for said cavities to be in inherent feature of the glove for hands to enter into. 
Wheeler does not specifically disclose wherein mechanics of the leather of the leather piece are unaltered throughout.  However, one skilled in the art would understand the mechanics in question relate to the entire catching side of the catcher’s mitt. This includes areas outside and inside of the barrier 12a. These outer and inner areas remain unaltered, and their mechanics as well, including: the stress and strain, the play, the rebound characteristics when impacted by a ball, the pliability, and the friction, will remain unaltered. 
Further, as shown in fig. 2 and fig. 3 of Wheeler, the barrier 12a is relatively thin or narrow and its area is unsubstantial when compared to the area of the rest of the leather piece, and one skilled in the art would find the leather mechanics of the Wheeler glove as a whole are substantially unaffected by the barrier 12a. Fig. 3 of Wheeler also shows the barrier is flush with the surrounding leather surfaces. The play and rebound characteristics of the Wheeler glove would likewise be unaffected by the thin barrier 12a given its size compared to the rest of the glove. One skilled in the art would expect the thin barrier and flush surface of Wheeler would provide no meaningful difference in terms of stress, strain, pliability, or friction characteristics. 

    PNG
    media_image2.png
    168
    332
    media_image2.png
    Greyscale

Wheeler does teach the catching side is comprised of a leather piece made of leather. Therefore, because Wheeler teaches parts of the catching side without the barrier section, one skilled in the art would expect the mechanics of these sections to be unaltered throughout. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the mechanics of the leather of the leather piece are unaltered throughout. 

For claim 15, Wheeler does not specifically disclose the apparatus of claim 13, wherein the background color comprises a color is selected from a group consisting of tan and black.  
However, one skilled in the art would readily understand that baseball gloves and catcher’s mitts come in a variety of colors. In fact, one skilled in the art would understand that natural leather gloves are a tan color. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the background color is selected form a group consisting of tan and black.

For claim 16, Wheeler does not specifically disclose the apparatus of claim 13, wherein the target area A1 of the target is between 10% and 20% of the surface area A of the catching side.  
However, Wheeler does teach the target is substantially less than the surface area of the catching side surface of the glove, as shown in fig. 2. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Wheeler to have the claimed dimensions because wherein the general conditions of the structure are taught, discovering the optimum or workable ranges for the desired target surface area requires only routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the target area A1 of the target is between 10% and 20% of the surface area A of the catching side
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Watson US 2011/0107493 A1 (hereinafter “Watson”).
For claim 14, Wheeler does not specifically disclose the apparatus of claim 13, wherein the target color comprises a color selected from a group consisting of red, yellow, safety green, white, and pink. 
However, as previously explained, Wheeler does teach dyes or other coloring matter may be applied to the treated area to produce the desired contrast (col. 2, lines 15-17). 
Further, attention is directed to Watson which teaches an analogous glove apparatus with visual markers on the glove for enhancing a fielder’s ability to detect and see the glove. Specifically, Watson teaches that the selection of visibility-enhancing coloration may include the color red (see paragraph [0029] of Watson) as one example of used for a pair of contrasting spectral reflecting colors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the target color comprises a color selected from a group consisting of red, yellow, safety green, white, and pink. 

Claims 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Bolton US 2007/0257439 A1 (hereinafter “Bolton”).
For claim 17, Wheeler does teach the apparatus of claim 13, the target comprising: a circle having a circle color (see fig. 2 and col. 2, lines 6-17) and an annulus (12) surrounding the circle (see col. 2, lines 6-17; col 3, lines 45-56; and annotated fig. 2 above). 
Wheeler does not specifically disclose: the annulus having an annulus color that differs from the circle color. 
However, Wheeler does teach the target portion of the glove may be a bull’s-eye having a sharp outline and that dyes or other coloring matter may be applied to produce the desired contrast for causing the bull’s-eye to stand out (col. 2, lines 6-17). One of ordinary skill in the art would understand a bull’s eye target commonly comprises rings of alternating colors to draw the attention of the observer. 
Nevertheless, attention is directed to Bolton, which discloses an analogous targeting system in the same field of endeavor for directing a user’s attention and directing a thrown ball at a bull’s-eye type target (abstract of Bolton). Specifically, Bolton teaches a target with a red center and a white outer annulus (fig. 3 of Bolton). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date wherein the annulus having an annulus color that differs from the circle color, as taught by both Wheeler and Bolton, this difference in color expected to provide a visual distinction between portions of the target   

For claim 18, Wheeler does not specifically disclose the apparatus of claim 16, the diameter of the circle D2 being half of the annulus diameter D.
However, Wheeler does teach the target portion of the glove may be a bull’s-eye having a sharp outline and that dyes or other coloring matter may be applied to produce the desired contrast for causing the bull’s-eye to stand out (col. 2, lines 6-17). One of ordinary skill in the art would understand a bull’s eye target commonly comprises rings of alternating colors to draw the attention of the observer. 
Further, attention is directed to Bolton which discloses an analogous targeting system in the same field of endeavor for directing a user’s attention and directing a thrown ball at a bull’s-eye type target (abstract of Bolton). Specifically, Bolton teaches a target with a red center and a white outer annulus (fig. 3 of Bolton). Bolton also teaches it is common for bull’s-eye targets to comprise inner circles being generally about half of the annulus diameter (see fig. 3 of Bolton wherein D1 of annulus is 16” and D2 of circle is 8”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the diameter of the circle being generally between about half of the annulus diameter, as taught by Bolton. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732